 In the Matter of THE DOBECKMUN COMPANY, EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT 54, PETITIONERCase No. 8-RC-77.-Decided September 9,1948DECISIONANDORDERUpon a petition duly filed, hearing in this case was held on April8,1948, before a hearing officer of the National Labor Relations Board.On June 25, 1948, the Board ordered the record reopened for thepurpose of adducing additional testimony as to a current collectivebargaining contract between the Employer and Cellophane ConvertersAssociation, herein called the Intervenor.Pursuant to such order, afurther hearing was held on July 23, 1948.The hearing officer'srulings made at the hearings are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.The alleged question concerning representation :On May 6, 1947, following a consent election, the Intervenor wascertified by the Board as exclusive bargaining representative of allthe Employer's production and maintenance employees, including theemployees whom the Petitioner now seeks to represent.At the time ofthe certification, the employees in the unit were already covered by acollective bargaining contract between the Employer and the Inter-venor which by its terms expired on March 12, 1948.On January14, 1948, the Petitioner claimed recognition as bargaining agent for*Chairman Herzog and Members Murdock and Gray.79 N. L. R. B., No. 70.540 THE DOBECKMUN COMPANY541the Employer's machinists, machinists' helpers, and tool-crib attend-ants, and on January 19, 1948, filed its petition with the Board.OnApril 26,1948, the Employer and the Intervenor executed a new 1-yearcontract covering the production and maintenance employees.The Intervenor contends that its negotiations with the Employerpreceding and leading up to the 1948 contract are a bar to this pro-ceeding.We find no merit in this particular contention.However,as the 1948 contract was executed before the first anniversary of thecertification year which began on May 6, 1947, we find, in accordancewith a well-established principle, that the contract is a bar to this pro-ceeding?Accordingly, we find that no question affecting commerceexists concerning the representation of employees of the Employerwithin the meaning of Section 9 (c) (1) and Section 2 (6) and (7)of the Act.We shall, therefore, dismiss the petition.2ORDERIT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of The Dobeckmun Com-pany, Cleveland, Ohio, filed herein by International Association ofMachinists, District 54, be, and it hereby is, dismissed.1Matter of The Quaker Maid Company, 71 N. L.R. B. 915.s In view of our decision herein, we find it unnecessary to pass upon the Employer'smotion to dismiss the petition because it was filed within the certification year.